 In the Matter Of MILIUS SHOE COMPANYandUNITED SHOE WORKERS OFAMERICA, C. I. O.Case No. 14-R-1088.-Decided January 15, 1945Messrs. Salkey d Jones, by Mr. Sam Elson,of St. Louis, Mo., for theCompany.Mr. Julius Crane,of St. Louis, Mo., for the C. I. O.Mr. Ben Berk,of St. Louis, Mo., for the A. F. L.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Shoe Workers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofMilius Shoe Company, Festus, Missouri, herein called the C mpa ny,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Hugh D. McNew, Trial Examiner. Saidhearing was held at St. Louis, Missouri, on December 14, 1944.TheCompany, the C. I. 0., and Boot & Shoe Workers Union, Local No.665, A. F. L., herein called the A. F. L., appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are, freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMilius Shoe Company, a Missouri corporation, is engaged in themanufacture of ladies' novelty shoes and operates three plants in theUnited States.The plant involved in this proceeding is located at60 N. L R.B., No. 9.52 MILIUS SHOECOMPANY53'Festus,Missouri.During the year 1943, the Company purchasedleather, cloth, wood, steel, and plastic valued in excess of $200,000, ofwhich approximately 90 percent was shipped to its Festus plant frompoints outside the State of Missouri.During the same period, theCompany manufactured products ' valued in excess of $1,000,000, ofwhich approximately 50 percent was shipped from its plant to pointsoutsidethe State.The Company admits, and we find, that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDUnited Shoe -Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Boot & Shoe Workers Union, Local No. 665, affiliated with theAmerican Federation .of Labor, is a labor organization admitting tomembership employees of the Company.III.TH,i:QUESTION CONCERNING REPRESENTATIONOn March 10, 1944, the Company and the A. F. L. entered into acollective bargaining contract which expired on November 15, 1944.On September 6, 1944, the C. I. O. notified the Company that it rep-resented a majority of the employees, and requested recognition asthe exclusive bargaining representative.The Company, on September11, 1944, advised the C. I. O. that it refused to grant such recognitionbecause of its then existing contract with the A. F. L.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. O. and the A. F. L. contend that a plant-wide unit of theCompany's production and maintenance employees is appropriate'The Board agent reported that the C.I.O. submitted 132 authorization cards, 9 ofwhich were duplicates , that the names of persons appearing on 123 of the cards werelisted on the Company's pay roll dated November 20, 1944, which contained the names of268 employees in the appropriate unit , and that 49 of the 123 cards were dated betweenAugust and September 1944, the remaining 74 being dated between October and November1944At the hearing, the Tiial Examiner reserved ruling upon the A. F. L's motion to dis-miss the petition on the ground that the C.1.O. had not made a sufficient showing ofinterest in the proceeding.We hereby deny the motion.The A. F. L. relies on its recently expired contract for its interest in the proceeding. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor collective bargaining, whereas the Company would confine theunit to production employees only.The parties agreed that the ship-ping clerk, the head maintenance man, office, clerical, and supervisoryemployees should be excluded from the appropriate unit.However,the parties are in dispute as to janitors and watchmen.The C. I. O.would include them; the A. F. L. would include janitors, but excludewatchmen; and the Company would exclude janitors and watchmen.Janitors:At present, the Company employs one janitor who in ad-dition to his janitorial duties tends the plant boiler and supplies thevarious departments with rubber cement used in the manufacturingprocesses.We shall include him.Watchmen:These employees do not carry arms, and are neither -militarized nor deputized. In addition to policing the Company'sproperty, the watchmen also perform general janitorial duties.Weshall include the watchmen.-We find that all production and maintenance employees of the Com-pany, including janitors and watchmen, but excluding the shippingclerk, head maintenance man, clerical, office and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate-for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act 2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection. ,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series '3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Milius Shoe Com-pany; Festus, Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date2With exception of the watchmen,discussed above, this unit is substantially the sameas that covered by the prior contract between the Company and the A. F. L. -MILIUS SHOE COMPANY55of this Direction, under the direction and supervision of the RegionalDirector for the Fourteenth Region, acting in this matter as agentfor the National Labor Relations Board, and, subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during, the saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be, represented by United ShoeWorkers of America, C. 1. 0., or by Boot & Shoe Workers Union, LocalNo. 665, A. F. L., for the purposes of collective bargaining, or byneither.